2018 IL 122793



                                           IN THE

                                  SUPREME COURT

                                               OF

                            THE STATE OF ILLINOIS





                                 (Docket Nos. 122793, 122822)

     ROCHELLE CARMICHAEL et al., Appellees and Cross-Appellants, v. LABORERS’ &

         RETIREMENT BOARD EMPLOYEES’ ANNUITY & BENEFIT FUND 

          OF CHICAGO et al., Cross-Appellees (The State of Illinois ex rel. Lisa

              Madigan, Attorney General, Appellant and Cross-Appellee).



                               Opinion filed November 29, 2018.



           JUSTICE THOMAS delivered the judgment of the court, with opinion.

          Chief Justice Karmeier and Justices Kilbride, Garman, Burke, Theis, and
       Neville concurred in the judgment and opinion.



                                           OPINION

¶1        This case involves challenges to the applicability and constitutionality of Public
       Act 97-651 (eff. Jan. 5, 2012), which altered articles 8, 11, and 17 of the Illinois
       Pension Code (40 ILCS 5/arts. 8, 11, 17 (West 2012)). The individual plaintiffs are
       nine retired or working employees (or in one instance a surviving spouse of a
     deceased former employee) of the City of Chicago (City) or Chicago Board of
     Education. These individual plaintiffs are all participants 1 in one of three public
     pension funds—the Laborers’ and Retirement Board Employees’ Annuity and
     Benefit Fund of Chicago (LABF), the Municipal Employees’ Annuity and Benefit
     Fund of Chicago (MEABF), and the Public School Teachers’ Pension and
     Retirement Fund of Chicago (CTPF). These three public pension funds, along with
     their governing boards, are named as defendants (hereinafter also referred to
     collectively as the Funds). Additionally three local labor organizations intervened
     as union plaintiffs.

¶2       The parties eventually filed cross-motions for summary judgment in the circuit
     court of Cook County. Plaintiffs challenged the constitutionality of three reforms in
     Public Act 97-651 that modify the calculation of annuities. The Attorney General
     appeared on behalf of the State of Illinois and intervened as a defendant to defend
     the constitutionality of Public Act 97-651, while the Funds argued against
     jurisdictional, declaratory, and equitable claims raised by plaintiffs. In the course of
     granting in part and denying in part the competing motions for summary judgment,
     the circuit court invalidated two distinct provisions of Public Act 97-651, ruling
     that they violated the pension-protection clause of the Illinois Constitution (Ill.
     Const. 1970, art. XIII, § 5). 2 The circuit court upheld the constitutionality of the
     third reform of Public Act 97-651 challenged by plaintiffs. We granted the parties’
     petitions for leave to appeal and consolidated the two appeals.


¶3                                          BACKGROUND

¶4       The Funds calculate pension annuities for their participants through a formula
     established by the Illinois Pension Code in articles 8 (governing the MEABF), 11
     (governing the LABF), and 17 (governing the CTPF). The inputs for the formula
     are derived from the years of service of an employee, dictating the percentage of the
     employee salary, multiplied by the highest average annual salary in the last few
     years before retirement. See, e.g., 40 ILCS 5/8-138(g-1), 11-134(f-1), 17-116
     (West 2010). Participants thus have incentives to serve as public employees for

         1
          Or, as is the case with one of the plaintiffs, a survivor of a participant.

         2
          Only one of the two provisions found unconstitutional by the circuit court is at issue in this

     appeal.




                                                    -2­
     long stretches of their careers to obtain the highest percentage and to increase their
     salaries to obtain a higher annuity. For decades, members in the three defendant
     pension Funds had the right to contribute to the Funds to receive service time for
     employment with private unions while on leaves of absence from their public
     positions with the City or the Chicago Board of Education. Participants were also
     able to apply their higher private union salary to the public annuity calculation.

¶5       Before Public Act 97-651, a teacher participating in the CTPF who wanted to
     earn union service credit had to receive a leave of absence from the Chicago Board
     of Education to work for a labor organization. Id. § 17-134(4). The teacher was also
     required to make the statutory employee contributions to the CTPF based on the
     percentage of the teacher’s salary earned from the labor organization. Id. If the
     teacher’s union salary exceeded the salary he would have earned in his Chicago
     Board of Education position but for the leave of absence, the labor organization
     was required to contribute “to the [CTPF] the employer’s normal cost as set by the
     [CTPF] Board on the increment.” Id. There was no limitation on when the teacher
     had to begin his union leave of absence to earn union service credit.

¶6        The requirements for earning union service credit in the LABF and MEABF
     differed somewhat from the CTPF. Before Public Act 97-651, LABF and MEABF
     participants could receive credit for “[l]eaves of absence without pay *** during
     which a participant is employed full-time by a local labor organization that
     represents municipal employees.” Id. § 8-226(c); see also id. § 11-215(c)(3). To do
     so, the participant, or the labor organization on the participant’s behalf, had to make
     all of the “employee” and “employer” contributions to the Funds. Id. §§ 8-226(c),
     11-215(c)(3). Those contributions were “based on his current salary with such
     labor organization.” Id. The participant could earn union service credit only if “the
     participant does not receive credit in any pension plan established by the local labor
     organization based on his employment by the organization.” Id. As in the CTPF,
     there was no restriction in the Pension Code regarding when the LABF or MEABF
     participant had to begin his leave of absence in order to earn union service credit.

¶7      Following negative press coverage, the General Assembly made a number of
     changes to these union service credit benefits, two of which are at issue in this
     appeal.




                                              -3­
¶8         First, Public Act 97-651 (Act) (eff. Jan 5, 2012) eliminated a participant’s right
       to contribute to the Funds and earn union service credit for a leave of absence
       beginning after the effective date of the Act, January 5, 2012. Before the Act, there
       was no restriction on when a participant had to begin a leave of absence in order to
       contribute to the Funds to earn union service credit.

¶9         Second, the Act amended the LABF and MEABF articles to state that only a
       salary paid by one of the defined public employers could be used to calculate the
       “highest average annual salary” upon which participants’ pensions were based.
       Applicable to LABF, the General Assembly added a new subsection (e) to section
       11-217 of the Pension Code to provide as follows: “This Article shall not be
       construed to authorize a salary paid by an entity other than an employer, as defined
       in Section 11-107, to be used to calculate the highest average annual salary of a
       participant. This subsection (e) is a declaration of existing law and shall not be
       construed as a new enactment.” 40 ILCS 5/11-217(e) (West 2012). The Act made
       an essentially identical amendment applicable to the MEABF. See id. § 8-233(e).
       As defined by articles 8 and 11, an “employer” under the Pension Code only
       includes public employers such as the City or the Chicago Board of Education. Id.
       §§ 8-110, 11-107.

¶ 10       The legislative amendments ended the LABF and MEABF boards’
       decades-long practice of calculating pensions using union salaries earned by the
       participants on leaves of absence and upon which their contribution to the Funds
       were based. In both systems, pensions are generally calculated by multiplying the
       participants’ years of service credit by a statutory multiplier (2.4%) and by the
       participants’ “highest average annual salary for any 4 consecutive years in the last
       10 years of service.” 40 ILCS 5/8-138(g-1), 11-134(f-1) (West 2010); see also id.
       §§ 8-138(b), 11-134(a). If a participant’s union salary from a leave of absence
       during which he contributed to the Funds for union service credit was among the
       highest consecutive 4 years in the last 10 years of service before retirement, the
       LABF and MEABF boards calculated that “highest average annual salary” using
       the union salary.

¶ 11       The legislature’s purported “clarification” of the law, in adding new
       subsections (specifically, sections 8-233(e) and 11-217(e)) to provide that only a
       salary paid by a defined public employer could be used to calculate “highest




                                               -4­
       average annual salary,” required additional changes to the Pension Code as it
       existed before Public Act 97-651. This is because a member on a leave of absence
       working for a union in his last years of service before retirement does not earn a
       salary from a public employer upon which a pension could be calculated under the
       above-noted amendments without more. The void was filled by Public Act
       97-651’s amendment to section 8-138(g-1) and section 11-134(f-1) to provide that
       “final average salary” be calculated by using the salary before the leave of absence
       and adding an adjustment for inflation based on the Consumer Price Index for each
       year of the leave of absence. Pub. Act 97-651 (eff. Jan. 5, 2012) (amending 40
       ILCS 5/8-138(g-1), 11-134(f-1)).

¶ 12       Thus, under the amendments, when a participant has union service credit, his
       pension would not be based upon the salaries he actually earned and upon which he
       contributed to one of the Funds in his last 10 years of service. Instead, the pension
       would be calculated based on the salaries he earned before the leave of absence
       began plus an inflation adjustment. In cases where the participant had been on an
       extended leave, these salaries from before the leave of absence began would have
       been earned by the participant years or even decades before his actual retirement.
       Those pre-leave-of-absence salaries could, therefore, be substantially less than the
       union salary the participant earned and upon which he contributed to the fund
       immediately before retirement.

¶ 13       Plaintiffs filed a multicount complaint against the Funds, alleging that plaintiffs
       worked for the City or Chicago Board of Education for years, or even decades,
       before taking leaves of absence to work for their unions to represent their
       coworkers in collective bargaining. Counts IA, IIA, and IIIA of plaintiffs’
       complaint alleged that the amendments of Public Act 97-651 discussed above
       unconstitutionally diminished and impaired their retirement-system benefits in
       violation of the pension clause of the Illinois Constitution by (1) taking away the
       benefit of earning service credit for a future union leave of absence and (2) taking
       away the possibility of using a union salary to calculate “highest average annual
       salary.” The complaint also alleged that the amendments violated the contracts and
       takings clauses of both the Illinois and United States Constitutions. Unrelated to the
       amendments accomplished by Public Act 97-651, plaintiffs also sought a
       declaration that language in section 8-226(c)(3) of the Pension Code (40 ILCS
       5/8-226(c)(3) (West 2012)), barring union service credit for any participant who




                                                -5­
       receives credit in “any pension plan” established by a local labor organization, does
       not apply to defined contribution plans.

¶ 14        The Attorney General on behalf of the State of Illinois intervened in the
       litigation to defend the constitutionality of the amendments and, joined by the
       defendant Funds, moved to dismiss plaintiffs’ constitutional claims. On November
       27, 2013, the circuit court entered an order denying defendants’ motion to dismiss,
       finding that the right to earn union service credit was a retirement system benefit
       protected by the pension clause of the Illinois Constitution even if the participant
       had not exercised the option to take a leave of absence and earn union service credit
       before the amendments. The circuit court’s order also denied defendants’ motion to
       dismiss with respect to the question involving “highest annual salary calculations.”
       The State had argued that the amendments did not change the law and insisted that
       pre-existing statutory definitions of “salary” had always limited salary to one paid
       by a public employer. Rejecting that argument, the circuit court held that the
       definitions of “salary” in the Pension Code did not foreclose the use of the local
       labor organization salary in the calculation. The court concluded that, before the
       Act, the language of the statutes established that the legislature intended that LABF
       and MEABF members could calculate a pension based on the union salary that the
       participant actually earned during the leave of absence and upon which he
       contributed to the Funds. Thus, the Act’s amendments changed the law,
       unconstitutionally diminishing plaintiffs’ retirement system benefits.

¶ 15       The State filed a motion to reconsider the circuit court’s rulings of
       unconstitutionality. On February 14, 2014, the circuit court denied the State’s
       motion to reconsider its rulings with respect to the Act’s amendments that
       eliminated the right to earn union service credit for leaves of absence after the
       effective date of the Act. In an order entered on September 29, 2014, however, the
       circuit court granted the State’s motion to reconsider with regard to the
       amendments governing the calculation of “highest average annual salary.” The
       court ruled that long-standing definitions of “salary” found in articles 8 and 11 of
       the Pension Code that preexisted Public Act 97-651 did indeed limit a “salary” to
       one paid by a public employer. Thus, despite decades of application of the statutes
       by the LABF and MEABF before the amendments to include the union salary in the
       calculation, the circuit court concluded that a highest average annual salary could
       not be calculated by using a salary paid by a local labor organization. Accordingly,




                                               -6­
       the circuit court dismissed plaintiffs’ claims challenging the “highest annual
       average salary” clarification by the legislature.

¶ 16       Following discovery and the filing of a first supplemental complaint by
       plaintiffs, the parties filed cross-motions for summary judgment. In a final order
       dated July 14, 2017, the circuit court ruled on the parties’ motions. The court
       granted summary judgment for plaintiffs on count IA, IIA, and IIIA, which stated
       the pension clause challenges to the amendments eliminating the right to earn union
       service credit for leaves of absence beginning after the effective date of the Act.
       The State appeals directly to this court the judgment for plaintiffs on those counts.

¶ 17       In their supplemental complaint, plaintiffs alleged two new declaratory
       judgment counts (counts XIII and XIV) seeking to bar retroactive application of the
       amendments so that they would not impact the long-standing interpretation of the
       LABF and MEABF to allow use of a union salary in the “highest average annual
       salary” calculation. Plaintiffs alleged that, given members’ reasonable detrimental
       reliance on the LABF and MEABF boards’ decades-long application of those
       statutes, equity required a prospective-only application of the court’s new and
       unanticipated interpretation of the Pension Code prohibiting the practice. Plaintiffs
       asked the court to declare the Funds’ practice, combined with the participants’
       contributions to the Funds based on their union salaries (rather than the lower salary
       of their former public jobs), creates enforceable contractual rights that inform the
       interpretation and restrict the application of the “highest average annual salary”
       rules that are now being said to apply because of the amendments. Plaintiffs also
       asked the circuit court to declare that the LABF and MEABF were equitably
       estopped from applying the new interpretation based on the amendments to
       individuals who were members of the system before the Act. The circuit court
       granted summary judgment in favor of defendants on these supplemental counts
       XIII and XIV and denied plaintiffs’ cross-motion for summary judgment, finding
       that the relief requested was barred by the court’s earlier interpretation of the
       “highest average annual salary” rules, despite the Funds’ 20-year practice to the
       contrary. The court also rejected plaintiffs’ argument for prospective-only
       application. Plaintiffs appeal all of those rulings directly to this court, including the
       dismissal of their claims alleging that the change in the law denying a union salary
       in the calculation of “highest average annual salary” violated the pension clause of
       the Illinois Constitution.




                                                 -7­
¶ 18       With respect to plaintiffs’ request for a declaration that section 8-226(c)(3) did
       not apply to defined contribution plans, in contrast to defined benefit plans, the
       circuit court rejected plaintiffs’ argument and granted summary judgment for the
       Funds on this issue (counts X and XII of plaintiffs’ complaint). Section 8-226(c)(3)
       provides that a participant may only earn union service credit in the MEABF if “the
       participant does not receive credit in any pension plan established by the local labor
       organization based on his employment by the organization.” Id. Plaintiffs argued
       before the circuit court that in a defined benefit plan, such as the MEABF, a
       participant receives a fixed regular payment of a pension based on the participants’
       years of service credit and other factors such as salary and age. In a defined
       contribution plan, however, the participant is not guaranteed a fixed and regular
       pension payment based on years of service. Rather, the participant receives only the
       value of contributions and investment returns in his individual account. The circuit
       court rejected plaintiffs’ argument, placing great weight on the modifier “any” and
       concluding that plaintiffs were “not seeking a mere liberal construction of an
       ambiguous provision, but the outright insertion of limiting terms to the otherwise
       clear and general phrase ‘any pension plan.’ ”

¶ 19       We allowed the State’s petition for leave to appeal seeking reversal of the
       circuit’s order granting summary judgment for plaintiffs on counts IA, IIA, and
       IIIA, which found that the statutory amendments eliminating the right to earn union
       service credit for leaves of absence beginning after the effective date of the
       amendments violates the pension clause of the Illinois Constitution. We also
       allowed plaintiffs’ petition for leave to appeal of the denial of their claims
       (1) challenging the amendment disallowing the use of union salary in the
       calculation of “highest average annual salary” and (2) seeking a declaration that the
       “any pension plan” language of section 8-226(c)(3) of the Pension Code does not
       include a defined contribution plan. We have consolidated the parties’ appeals and
       will address the State’s appeal first.


¶ 20                                       ANALYSIS

¶ 21       Summary judgment is warranted where there is no genuine issue of material
       fact and the moving party is entitled to judgment as a matter of law. 735 ILCS
       5/2-1005(c) (West 2012). By filing cross-motions for summary judgment, the




                                               -8­
       parties extend an invitation to the court to decide the questions presented as a
       matter of law. Nationwide Financial, LP v. Pobuda, 2014 IL 116717, ¶ 24. We
       review summary judgment rulings de novo. Bremer v. City of Rockford, 2016 IL
119889, ¶ 20.


¶ 22                  I. Elimination of Union Service Credit for Leaves of Absence

¶ 23       Before this court, the State argues that the circuit court erred in finding that the
       future ability to earn service credit for private employment in a labor organization
       is protected by the pension clause of the Illinois Constitution. According to the
       State, the drafters of the constitution and the voters that ratified it could not have
       intended to offer constitutional protection to such a benefit where the benefit is not
       actually based on public service and does not encourage future public service.

¶ 24       We note that statutes are presumptively constitutional and the party challenging
       the validity of a statute bears the burden of rebutting this presumption by
       establishing a clear constitutional violation. McElwain v. Office of the Illinois
       Secretary of State, 2015 IL 117170, ¶ 14. We will uphold the constitutional validity
       of a statute whenever reasonably possible. Id. It is well established, however, that,
       where there is any question as to the legislative intent and clarity of the language of
       a pension statute, it must be liberally construed in favor of the rights of the
       pensioner. Kanerva v. Weems, 2014 IL 115811, ¶ 55. This rule applies “with equal
       force” to interpretations of the provisions of the pension protection clause of our
       state constitution. Id. Thus, to the extent that there may be any lingering doubt
       about the meaning or effect of the provisions at issue in this case, we must resolve
       that doubt in favor of the members of this State’s public retirement system. Id.

¶ 25        Here, the circuit court held Public Act 97-651 unconstitutional to the extent that
       it took away a retirement benefit that the legislature had previously granted—the
       right to claim union service credit—in violation of the pension protection clause.
       Article XIII, section 5, of the Illinois Constitution sets forth the pension clause as
       follows:

              “Membership in any pension or retirement system of the State, any unit of
          local government or school district, or any agency or instrumentality thereof,




                                                -9­
          shall be an enforceable contractual relationship, the benefits of which shall not
          be diminished or impaired.” Ill. Const. 1970, art. XIII, § 5.

       Under this language, if something qualifies as a benefit of the enforceable
       contractual relationship resulting from membership in one of the pension or
       retirement systems of any unit of local government or school district of the State,
       “ ‘it cannot be diminished or impaired.’ ” In re Pension Reform Litigation, 2015 IL
118585, ¶ 45 (Heaton) (quoting Kanerva, 2014 IL 115811, ¶ 38). This includes all
       pension benefits that flow directly from membership. Kanerva, 2014 IL 115811,
       ¶ 40. The benefits protected by the pension protection clause include those benefits
       attendant to membership in the State’s retirement system, such as subsidized health
       care, disability and life insurance coverage, and eligibility to receive a retirement
       annuity and survivor benefits (see Jones v. Municipal Employees’ Annuity &
       Benefit Fund, 2016 IL 119618, ¶ 36; Kanerva, 2014 IL 115811, ¶¶ 39, 41), along
       with the right to purchase optional service credit in the state pension system for past
       military service (see Buddell v. Board of Trustees, 118 Ill. 2d 99, 105-06 (1987).

¶ 26        The protections afforded by our constitution to such benefits attach once an
       individual begins employment in a position covered by a public retirement system,
       not when the employee ultimately retires. Heaton, 2015 IL 118585, ¶ 46.
       Therefore, once a person commences to work and becomes a member of a public
       retirement system, any subsequent changes to the Pension Code that would
       diminish the benefits conferred by membership in the retirement system cannot be
       applied to that person. Id. Heaton further emphasized that

          “[a]dditional benefits may always be added, of course [citation], and the State
          may require additional employee contributions or other consideration in
          exchange [citation]. However, once the additional benefits are in place and the
          employee continues to work, remains a member of a covered retirement system,
          and complies with any qualifications imposed when the additional benefits
          were first offered, the additional benefits cannot be unilaterally diminished or
          eliminated.” Id. ¶ 46 n.12.

¶ 27       It is undisputed that, when plaintiffs began their employment and became
       members of the public pension system, they had the statutory right to count time
       spent on leave of absence with their local labor organization in their annuity
       calculations. The benefit plaintiffs seek to enforce is their right that existed in the



                                               - 10 ­
       Pension Code before the amendments of Public Act 97-651 to purchase, if they so
       choose, service credit during a leave of absence in the future to work for a local
       union. If that benefit is part of the contractual relationship resulting from
       membership in the public retirement system, it is protected by the pension clause
       even if the participant had not yet exercised the option before the amendments of
       the Act took effect. See Buddell, 118 Ill. 2d at 105-06 (under the pension clause, a
       statute creating a new deadline for purchasing military service credit could not be
       applied to a current participant who had not yet exercised the option to purchase
       service credit by the time of the amendment).

¶ 28       The only real question presented by the State’s appeal, then, is whether the right
       to earn service credit on a leave of absence from a public employer to work for a
       local labor organization is a “benefit” within the meaning of the pension clause.
       The State concedes that a statutory right to union service credit was created but
       argues that the right is not one entitled to constitutional protection because the
       framers of the constitution did not intend it to be entitled to such protection. In so
       arguing, the State merely relies upon the general justification for a public pension
       system, which is to reward past public service, to provide a form of compensation
       for past public service, and to encourage continued public service.

¶ 29       We find nothing in the case law, in the text of the pension clause, or in the
       constitutional debates on the clause that would support the State’s argument that
       the particular benefit conferred here is not entitled to protection. Kanerva held that
       the text of the pension clause places no limits on the kind of “benefit” that is
       protected by the clause so long as the benefit is part of the contractual relationship
       “derived from membership” in the retirement system. Kanerva, 2014 IL 115811,
       ¶¶ 41, 54. The participants at issue here are members of their retirement systems
       entirely due to their government employment. Each plaintiff was either working in
       his public job when the option to earn union service credit was added as a benefit or
       started public employment and joined the retirement system after the benefit was
       already in place. The benefit was clearly a “benefit” within the meaning of the
       pension clause, and the State’s argument must therefore be rejected.

¶ 30      The State’s contention that the delegates and voters did not intend that the
       benefit at issue would be protected by the pension clause is pure speculation and
       appears to be manifestly inaccurate, as the right to earn service credit on a leave of




                                               - 11 ­
       absence working for a teacher labor organization was one of the retirement system
       benefits in the Pension Code for many years prior to and at the time the Illinois
       Constitution was debated by the drafters and then ratified by the voters (see Ill.
       Rev. Stat. 1969, ch. 108½, ¶ 17-134), just like the right to purchase the past military
       service credit involved in Buddell. Thus, it was the public policy of the State at the
       time our constitution was adopted to grant a path to such service credit as a benefit
       of participation in at least one of the public retirement systems. Similar to a
       legislature that is presumed to act with knowledge of all prior legislation, the
       drafters of the constitution are presumed to have acted with full knowledge of
       existing statutory law and the public policy of this state. Kanerva, 2014 IL 115811,
       ¶ 41. If the drafters had intended to prevent any benefit related to service credit in
       connection with work done for a labor organization while on a leave of absence,
       they could have so specified, especially where union service credit was already part
       of the existing pension statute to some extent. But they did not. Rather, the drafters
       chose “expansive language” that broadly defines the range of benefits
       encompassed.

¶ 31       Plaintiffs have offered a public policy rationale for the union-service benefit,
       arguing that it encourages public employees who do go to work for their unions to
       take a leave of absence rather than quitting their public jobs altogether, thereby
       increasing the likelihood that they might return to their public employment.
       Plaintiffs also maintain that the benefit furthers the State’s labor relations policies
       by promoting experienced public employees familiar with public service contracts
       and priorities to serve as management counterparts in collective bargaining. The
       State, on the other hand, argues that the benefit in question actually encourages
       public servants to discontinue active government employment.

¶ 32        We find that, regardless of the purpose of the benefit and the merits of the
       suggested utility of the benefit, it was a matter for the legislature to decide. And, as
       Kanerva noted, “[w]e may not rewrite the pension protection clause to include
       restrictions and limitations that the drafters did not express and the citizens of
       Illinois did not approve.” Id. Accordingly, we hold that the circuit court correctly
       determined that Public Act 97-651 was unconstitutional to the extent that it
       eliminated as a pension benefit for current participants the ability to earn union
       service credit previously bestowed by the legislature.




                                                - 12 ­
¶ 33                   II. Calculation of “Highest Average Annual Salary”

¶ 34       We turn now to plaintiffs’ appeal and first address the issue of whether the
       amendments of Public Act 97-651 purporting to “clarify” that only public salaries
       may be used in calculating the “highest annual average salary” violate the pension
       clause of our constitution. Plaintiff’s argument requires this court to construe a
       number of provisions of the Pension Code.

¶ 35       We note at the outset that the primary goal in construing a statute is to ascertain
       and give effect to the legislature’s intent, and the best indicator of that intent is the
       language of the statute itself. Slepicka v. Illinois Department of Public Health, 2014
IL 116927, ¶ 14. But a court will not read language in isolation; it will consider it in
       the context of the entire statute. Id. It is also proper to consider not only the
       language of the statute but the reason for the law, the problem sought to be
       remedied, the goals to be achieved, and the consequences of construing the statute
       one way or another. Chicago Teachers Union, Local No. 1 v. Board of Education of
       the City of Chicago, 2012 IL 112566, ¶ 15. Additionally, we must presume that the
       legislature did not intend to produce absurd, inconvenient, or unjust results. Board
       of Education of Springfield School District No. 186 v. Attorney General, 2017 IL
120343, ¶ 25.

¶ 36       A statute is ambiguous if it can fairly be understood by reasonably
       well-informed persons in two or more different ways. People ex rel. Birkett v. City
       of Chicago, 202 Ill. 2d 36, 46 (2002). Furthermore, whenever there is any question
       as to the legislative intent and clarity of the language of a pension statute, it must be
       liberally construed in favor of the rights of the pensioners. Kanerva, 2014 IL
115811, ¶ 36.

¶ 37       Before Public Act 97-651 was enacted, both the LABF and the MEABF
       calculated pensions based on the participants’ “highest average annual salary for
       any 4 consecutive years in the last 10 years of service.” 40 ILCS 5/8-138(g-1),
       11-134(f-1) (West 2010); see also id. §§ 8-138(b), 11-134(a). As was the case with
       some of the individual plaintiffs in this lawsuit, when a member took a leave of
       absence to work for a local union and contributed to the Funds for union service
       credit, they may have done so for years and ultimately retired while still on a leave
       of absence. In such cases where the salaries earned by the member from the union
       job were among his highest 4 consecutive years in the last 10 years of service, the



                                                - 13 ­
       LABF and MEABF used those salaries to calculate the “highest average annual
       salary.” This was consistent with the provision enacted in 1991, requiring that the
       contributions by the participant for union service credit while on leave of absence
       be “based on his current salary with such labor organization.” Id. §§ 8-226(c),
       11-215(c)(3). Thus, according to the LABF’s and the MEABF’s interpretations, the
       salary base for contribution purposes and for pension-calculation purposes was the
       same.

¶ 38      Public Act 97-651 eliminated this possibility of using a salary paid to the
       member while on leave of absence to work for a union in calculating the “highest
       average annual salary” for pension purposes. In that regard, the Act added a new
       subsection (e) to both section 8-233 and section 11-217. These subsections now
       provide as follows:

          “This Article shall not be construed to authorize a salary paid by an entity other
          than an employer, as defined in [section 8-110 or section 11-107], to be used to
          calculate the highest average annual salary of a participant. This subsection (e)
          is a declaration of existing law and shall not be construed as a new enactment.”
          40 ILCS 5/8-233(e), 11-217(e) (West 2012).

       “Employer,” as defined in sections 8-110 and 11-107 and referred to in subsection
       (e) quoted above, is limited to large cities and certain public entities and boards and
       does not include local labor organizations. See id. §§ 8-110, 11-107.

¶ 39       Public Act 97-651 also amended section 8-138(g-1) by clarifying the meaning
       of highest average annual salary as shown in part in the italicized portion as
       follows:

          “For purpose of calculating this annuity, ‘final average salary’ means the
          highest average annual salary for any 4 consecutive years in the last 10 years of
          service. Nothwithstanding [sic] any provision of this subsection to the contrary,
          the ‘final average salary’ for a participant that received credit under
          subsection (c) of Section 8-226 means the highest average salary for any 4
          consecutive years (or any 8 consecutive years if the employee first became a
          participant on or after January 1, 2011) in the 10 years immediately prior to
          the leave of absence, and adding to that highest average salary, the product of
          (i) that highest average salary, (ii) the average percentage increase in the




                                               - 14 ­
          Consumer Price Index during each 12-month calendar year for the calendar
          years during the participant’s leave of absence, and (iii) the length of the leave
          of absence in years, provided that this shall not exceed the participant’s salary
          at the local labor organization. For purposes of this Section, the Consumer
          Price Index is the Consumer Price Index for All Urban Consumers for all items
          published by the United States Department of Labor.” Pub. Act 97-651 (eff.
          Jan. 5, 2012) (amending 40 ILCS 5/8-138(g-1)).

       The legislature made a similar amendment to the LABF article. See 40 ILCS
       5/11-134(f-1) (West 2012).

¶ 40       Plaintiffs argue that the above-quoted amendments changed the law by
       eliminating the possibility of using salary paid to a member by a union to calculate
       highest average annual salary. Plaintiffs maintain that the changes diminished their
       preexisting retirement system benefits by limiting the salary base for their
       pensions. They contend that the text of articles 8 and 11 of the Pension Code before
       the amendments permitted a union salary to be used in the highest average salary
       calculation and that, even if the Pension Code was ambiguous in this respect before
       Public Act 97-651, the legislature could not simply declare their amendments to be
       a “declaration of existing law” in order to clear up the ambiguity and circumvent
       the protection of the pension clause.

¶ 41       In response, the State argues that the amendments of Public Act 97-651 did not
       change the meaning of the Pension Code because it always unambiguously
       required that the salary to be used for calculating the pension was to be the salary
       attached to the government position in which the employee actually worked or
       from which he was on leave of absence. To support its argument, the State relies
       upon a link between the definitions of “salary,” “present employee,” and
       “employer” under the Pension Code. The State first notes the definition of “salary”
       in section 8-117 of the Pension Code, which states in relevant part:

          “ ‘Salary’: Annual salary of an employee as follows:

              ***

             (b) If appropriated, fixed or arranged on an annual basis, beginning July,
          1957, the actual sum payable during the year if the employee worked the full




                                              - 15 ­
          normal working time in his position, at the rate of compensation, exclusive of
          overtime and final vacation, appropriated or fixed as salary or wages for service
          in the position.

             (c) If appropriated, fixed or arranged on other than an annual basis,
          beginning July 1, 1957, the applicable schedules specified in Sections 8-233
          and 8-235 shall be used for conversion of the salary to an annual basis.”
          (Emphasis added.) 40 ILCS 5/8-117 (West 2010).

       The State further notes that the Pension Code at all times defined “present
       employee” as “[a]ny employee of an employer” (id. § 8-114(a)) and the word
       “employer” has always referred to certain government entities, such as the City or
       the Chicago Board of Education. As did the circuit court, the State also believes the
       statutory references to “appropriated” reinforce the notion that the salary for
       purposes of the calculation was meant to be the one set by the public employer.

¶ 42       We find the Pension Code prior to the amendments to be ambiguous on the
       question of whether the union salary while on leave of absence could be used as a
       basis for calculating the pension and find the State’s argument to the contrary to be
       unpersuasive. The State places great weight on the definitions of “salary,”
       “employee,” and “employer” found in the Pension Code. But it must be kept in
       mind that the Pension Code specifically provided that the salary base for pension
       purposes was the “highest average annual salary for any consecutive 4 years in the
       last 10 years of service.” (Emphasis added.) Id. § 8-138(g-1). Work done on a
       union leave of absence is indisputably a “period of service.” Nothing in the statute
       before the amendment specifically stated that a union salary paid to an employee
       during his last 10 years of service could not be used in the calculation. We do not
       deduce a legislative intent with the definition of “salary” in the Pension Code to
       define a limited class of payers of a salary. Rather, the purpose of the definition
       seems to be to provide directions about such matters as whether overtime could be
       included in annual salary and how to convert an hourly wage to an annual salary.

¶ 43       The Pension Code’s definitions of “employee” and “employer” do not clear up
       the ambiguity. All the parties to this lawsuit concede that an employee on leave of
       absence from his public job retains his status at all times as an employee of his
       public employer and continues to be a “participant” for pension purposes. 40 ILCS




                                              - 16 ­
       5/8-113(a) (West 2012). The question that was left unanswered was whether the
       union salary could be used in the calculation.

¶ 44        We also do not find controlling the legislature’s use of the term “appropriated.”
       While that term does suggest a governmental appropriation, the statute also uses the
       terms “fixed or arranged,” which are placed in the disjunctive in section 8-117(b)
       and could be read consistently with the setting of a salary by a private employer.
            At any rate, we note that the meaning ascribed to a term defined in the Pension
       Code, such as “salary,” can differ when “the context otherwise requires.” Id.
       §§ 8-102, 11-217(b). Here, the context requires otherwise. The legislative intent of
       the above-noted definitions to set rules for calculating the amount of a salary rather
       than to limit the class of payers of a salary is evident in that these provisions have
       not been materially changed since the Pension Code was adopted in 1963. It was
       not until 1987 that the legislature adopted union service credit in the LABF and
       MEABF. In 1963, there was no service credit for any period of union service. The
       only salaries the employees would have been earning or upon which they would
       have been contributing to the pension fund were government salaries. Four years
       after the 1987 amendment allowing union service credit, the legislature made
       another amendment, this time to provide that an employee’s union service credit
       contributions had to be “based on his current salary with such labor organization.”
       40 ILCS 5/8-226(c)(1), (2), 11-215(c)(3)(A), (B) (West 2010). It seems more likely
       than not that the legislature intended the salary base for contribution purposes to be
       the same as for pension calculation purposes following the 1987 and 1991
       amendments, but as noted above, we find the statute to be ambiguous on whether
       the legislature intended the union salary to be used in the calculation. It seems that
       if it had intended to exclude the union salary from the calculation of the pension
       base but not for contribution purposes, it would have clearly stated so at the time of
       the 1987 or 1991 amendments.

¶ 45       Moreover, it would arguably create an absurd result to interpret the statutory
       scheme as it existed prior to Public Act 97-651 to exclude the union salary from the
       calculation of the “highest average annual salary for any 4 consecutive years in the
       last 10 years of service.” Id. §§ 8-138(g-1), 11-134(f-1); see also id. §§ 8-138(b),
       11-134(a). If before the Act the highest average annual salary could not be
       calculated using the union salary the participant was actually earning during his
       leave of absence, a conflict with sections 8-138 and 11-134 would arise whenever a




                                               - 17 ­
       member retires while on a leave of absence lasting more than six years. In such
       cases, members would not have 4 years of (or any) salaries paid by the public entity
       in the last 10 years of service from which to calculate a pension. For some
       members, such as two of the plaintiffs in this case, limiting the “salary” for the
       highest annual salary calculation to a public salary would result in the absurd result
       of their having no eligible salaries for calculating their pensions. In construing a
       statute, we must presume that the legislature did not intend an absurd result. See
       People v. Fort, 2017 IL 118966, ¶ 35.

¶ 46       Given the arguably absurd and unjust result of having no eligible salaries for
       calculating the pension, Public Act 97-651 amended sections 8-138(g-1) and
       11-134(f-1) to create a new method for calculating the highest average annual
       salary only applicable to participants with union service credit. Instead of using
       salaries from within the last 10 years of service as with every other LABF and
       MEABF member, the statute postamendment now requires that the highest annual
       average salary be based on salaries before the leave of absence, no matter how long
       ago. The amendments then ameliorate the harshness of not including the union
       salary in the calculation by now including an inflation adjustment.

¶ 47       In response to the argument that, under the pre-Public Act 97-651 version of the
       law, there might be no salaries to calculate the highest average annual salary if the
       union salary could not be used, the State contends that a hypothetical salary should
       be used to make the calculation based on what the employee would have earned had
       he continued in his public job. The State points to the relevant definition of “salary”
       referring to “the actual sum payable during the year if the employee worked the full
       normal working time in his position, at the rate of compensation, exclusive of
       overtime and final vacation, appropriated or fixed as salary or wages for service in
       the position.” 40 ILCS 5/8-117(b), 11-116(a) (West 2010). The State maintains
       that, based on this language, the pensionable salary does not have to be tied to an
       amount actually received or paid by the public employer.

¶ 48       Again, we find this language to be ambiguous. The “position” referred to in the
       portion of the statute noted by the State could just as well refer to a participant’s
       position with the union. And again, it also appears that with the use of the word “if”
       and the phrase “normal working time in his position,” the legislature was concerned




                                               - 18 ­
       with giving directions for assessing the amount of the salary rather than who could
       be a payer of a salary.

¶ 49       The State argues that, even if the statutory scheme with respect to whether a
       union salary can be considered in the calculation is ambiguous, the legislature
       properly clarified that it was always intended to mean the salary for the employee’s
       position with the public employer. In support of its stance, the State cites general
       case law for the proposition that an amendment may be applied retroactively if its
       purpose is to clarify an existing law that is ambiguous.

¶ 50       There are a number of reasons why the State’s argument is faulty and cannot be
       applied to the circumstances here. First, the legislative intent that controls the
       construction of a public act is the intent of the legislature that passed that act, not
       the intent of the legislature that amends the act many years later. O’Casek v.
       Children’s Home, 229 Ill. 2d 421, 441-42 (2008). Here, we have already
       determined that the language is ambiguous and the legislative intent unclear.
       Second, because it was a pension statute that was found to be ambiguous, the rule
       applies that, where there is any question as to legislative intent and the clarity of the
       language, “it must be liberally construed in favor of the rights of the pensioner.”
       Kanerva, 2014 IL 115811, ¶ 55. If the legislature had the power to “clarify” the
       intent of an ambiguous pension statute against the rights of the participants, it
       would essentially negate the protections of the pension clause and override the
       proviso from Kanerva about the court’s duty to liberally construe pension statutes
       in favor of the rights of the pensioners.

¶ 51        For the reasons noted, we hold that the ambiguous statutory framework prior to
       the amendment of Public Act 97-651 must be construed as allowing the right to use
       a union salary from a leave of absence under section 8-226(c) or 11-215(c)(3) to
       calculate the highest average annual salary. The amendments effected by Public
       Act 97-651 necessarily changed the law and thereby diminished plaintiffs’
       retirement system benefits in violation of the pension-protection clause of the
       Illinois Constitution. The circuit court therefore erred in granting the State’s motion
       to dismiss the counts of plaintiffs’ complaint that raised this issue.




                                                - 19 ­
¶ 52                       III. Whether “Any Pension Plan” Includes
                                  a Defined Contribution Plan

¶ 53       Plaintiffs next raise an issue of statutory construction unrelated to the two
       constitutional issues resolved above. They argue that the circuit court erred in
       denying their motion for summary judgment with respect to counts X and XI of
       their complaint, which sought a declaration that the “any pension plan” language of
       section 8-226(c)(3) of the Pension Code does not apply to defined contribution
       plans. In that regard, section 8-226(c)(3) provides that an MEABF member may
       receive service credit for time spent on a leave of absence working for a local labor
       organization, provided “the participant does not receive credit in any pension plan
       established by the local labor organization based on his employment by the
       organization.” 40 ILCS 5/8-226(c)(3) (West 2012). Plaintiffs concede that the
       phrase “receive credit in any pension plan” clearly applies to a defined benefit plan
       established by a local labor organization, but they contend that the phrase was not
       intended to include a defined contribution plan, such as a 401(k) plan. The
       difference between the two kinds of plans is significant. Defined benefit plans, such
       as the MEABF, provide a fixed, regular payment upon retirement determined by a
       formula giving the participant credit for years of service and other factors such as
       age and salary. See id. §§ 8-138, 8-226; Jones, 2016 IL 119618, ¶ 4 (“[T]he City
       pension funds provide traditional defined benefit plans under which members
       receive specified annuities upon retirement generally based upon the member’s
       salary, years of service, and age at retirement.”); see also In re Marriage of
       Blackston, 258 Ill. App. 3d 401, 402 (1994). By contrast, in a defined contribution
       plan the participant is not entitled to any guaranteed, fixed, and regular payments
       upon retirement. Instead the participant is entitled only to the accumulated value of
       contributions at the time of any withdrawal. 40 ILCS 5/8-138, 8-226 (West 2012).
       The way section 8-226(c)(3) is interpreted will have a significant impact for a few
       of the plaintiffs in this case who are in jeopardy of losing significant amounts of
       service credit in the Funds for having contributed to a defined contribution plan
       through their union job while on a leave of absence from their government
       employment.

¶ 54       Plaintiffs note that section 8-226(c)(3)’s prohibition only applies if the
       participant “receives credit” in a pension plan. Plaintiffs claim that the statute is
       referring to receiving service credit based on a period of employment. They




                                              - 20 ­
       maintain that this phraseology supports their construction because only in a defined
       benefit plan does a participant receive credit for years of service toward a pension.
       Bandak v. Eli Lily & Co. Retirement Plan, 587 F.3d 798, 801 (7th Cir. 2009).
       Plaintiffs further argue that the purpose of the statute is fulfilled by barring receipt
       of service credit in a defined benefit plan but that purpose does not require barring
       members from accumulating retirement savings in some other way, such as a
       401(k).

¶ 55       The Funds as defendants argue, on the other hand, that the term “any pension
       plan” is clear and unambiguous. They point out the expansive nature of the
       modifier “any” and rely on the circuit court’s conclusion that “pensions come in all
       shapes and sizes, ranging from defined benefit to defined contribution to hybrid
       plans in between.” Defendants also disagree with plaintiffs’ contention that the
       phrase “receives credit” means credit for years of service based on employment.
       According to defendants, “credit” simply means “the balance in an account,” and
       thus the word is consistent with a defined contribution plan.

¶ 56       Whether section 8-226(c)(3) applies to defined contribution plans in addition to
       defined benefit plans is a question of statutory interpretation. We again note that
       our primary objective in construing a statute is to determine the intent of the
       legislature, and the most reliable indicator of that intent is the plain and ordinary
       meaning of the statute itself. The Pension Code does not define the phrase “pension
       plan.” When a statute fails to define a term, it is entirely appropriate to look to the
       dictionary to ascertain the meaning of the term. People v. Chapman, 2012 IL
111896, ¶ 24.

¶ 57        Black’s Law Dictionary defined “pension” (at the relevant time when the
       statutory section at issue was enacted in 1987) as a “[r]etirement benefit paid
       regularly (normally, monthly), with the amount of such based generally on length
       of employment and amount of wages or salary of pensioner.” Black’s Law
       Dictionary 1021 (5th ed. 1979). It also defined “pension plan” in relevant part as
       “[a] plan established and maintained by an employer primarily to provide
       systematically for the payment of definitely determinable benefits to his
       employees, or their beneficiaries, over a period of years (usually for life) after
       retirement. Retirement benefits are measured by, and based on, such factors as
       years of service and compensation received by the employees.” Id.




                                                - 21 ­
¶ 58        Plaintiffs argue that these dictionary definitions are consistent with what a
       participant in the Funds would commonly understand a “pension plan” to be. A
       person with only a 401(k) defined contribution plan, for example, would not likely
       think of himself as having a “pension,” given that the amount to be received upon
       retirement is not guaranteed and not “definitely determinable.” Nor is it based on
       any factors such as years of service or salary. Instead, he would be much more
       likely to think of himself as having a retirement savings plan. Only someone in a
       defined benefit plan would be likely to think of himself as having a pension.

¶ 59       The defendant Funds also cite dictionary definitions for “pension” dating to the
       time period when the statute was enacted. But those definitions actually support
       plaintiffs’ argument that the legislature may have intended only defined benefit
       plans, not defined contribution plans, when it used the phrase “any pension plan.”
       For example, the Funds cite Webster’s New World Dictionary: Second Concise
       Edition (1982), which defines “pension” as “a regular payment, not wages, to one
       who has fulfilled certain requirements, as of service, age, disability, etc.” Similarly,
       the Funds rely on an online version of a Merriam-Webster dictionary that defines
       “pension” as “a fixed sum paid regularly to a person.” Merriam-Webster’s Online
       Dictionary, http://www.merriam-webster.com/dictionary/pension (last visited
       Nov. 8, 2018) [https://perma.cc/LPG8-9Z6F]. But these definitions speak of a
       “fixed sum,” “paid regularly,” based on such factors as “service” and “age,” and
       would thus be consistent with a traditional defined benefit plan but not a defined
       contribution plan. A defined contribution plan guarantees only the value of the
       contributions to the plan that survive the variables of market performance, and
       there is no fixed, determinable, guaranteed amount based on service and age. See
       In re Marriage of Blackston, 258 Ill. App. 3d at 402.

¶ 60       The only definition that solidly supports the Funds’ broad definition is found in
       the federal Employee Retirement Income Security Act of 1974 (ERISA), which
       defines a “pension plan” as follows:

          “any plan, fund, or program, which was heretofore or is hereafter established or
          maintained by an employer or by an employee organization ***

                  (i) [that] provides retirement income to employees, or




                                                - 22 ­
                  (ii) results in a deferral of income by employees for periods extending to
              the termination of covered employment or beyond,

             regardless of the method of calculating contributions made to the plan, the
          method of calculating the benefits under the plan or the method of distributing
          benefits from the plan. (Emphases added.) 29 U.S.C. § 1002(2)(A) (2012).

       The Funds note that, because this definition of “pension plan” is so broad,
       “virtually any contract that provides for some type of deferred compensation will
       also establish a de facto pension plan” under ERISA. Modzelewski v. Resolution
       Trust Corp., 14 F.3d 1374, 1377 (9th Cir. 1994). The Funds argue that “it is a
       stretch” to think that the Illinois General Assembly was not aware of this ERISA
       definition when it enacted the language of section 8-226(c)(3) of the Pension Code
       in 1987 because the ERISA definition of “pension plan” was firmly in place by
       then.

¶ 61       We note that the existence of alternate dictionary definitions of a word or
       phrase, each making some sense under the statute, leads to the conclusion that the
       term in question is ambiguous. Poris v. Lake Holiday Property Owners Ass’n, 2013
IL 113907, ¶ 50. Here, the broad definition of “pension” found in ERISA contrasts
       with the more common understanding of “pension” found in the dictionary
       definitions quoted above. The ERISA definition alone is obviously not controlling
       of the outcome here where the Pension Code makes no reference to it. Moreover,
       the purpose of the ERISA definition of “pension plan” seems to be to have a wide
       sweep to protect the expected benefits of plan participants (see Sly v. P.R. Mallory
       & Co., 712 F.2d 1209, 1211 (7th Cir. 1983)), while the purpose of section
       8-226(c)(3) is to prohibit a member from receiving credit toward a pension for the
       same period of time he is receiving credit in a pension of a local labor organization.
       But absent from section 8-226(c)(3) is any obvious intent to prohibit an employee
       from accumulating retirement savings in some other way, such as a defined
       contribution plan account. Assuming that it would be a worthy public policy benefit
       at all to allow a union leave of absence like the ones involved in this case, it would
       seem that deterring such forms of retirement savings, especially where they might
       not involve any employer contributions at all, would be an unlikely public policy.

¶ 62       The Funds focus on the word any in the “any pension plan” language of the
       statute. But if a defined benefit plan is a pension plan and a defined contribution



                                               - 23 ­
       plan is not a pension plan under the commonly understood meaning of “pension
       plan” in 1987 when the provision was enacted, then defendants’ argument must be
       rejected. At any rate, to the extent that there are competing definitions of “pension”
       or “pension plan,” some that would and some that would not include defined
       contribution plans, it means only that the term as used in section 8-226(c)(3) “does
       not have a single plain meaning but is ambiguous.” See Landis v. Marc Realty
       L.L.C., 235 Ill. 2d 1, 11 (2009).

¶ 63       Because the term “pension plan” in section 8-226(c)(3) is ambiguous in this
       respect, it must be liberally construed in favor of the rights of the pensioners so as
       to apply to a defined benefit plan only and not to defined contribution plans. See
       Kanerva, 2014 IL 115811, ¶ 55. Accordingly, we reverse the circuit court and hold
       that the term “receive credit in any pension plan” as used in section 8-226(c)(3)
       does not include defined contribution plans.


¶ 64                                     CONCLUSION

¶ 65       Our resolution of the foregoing issues renders it unnecessary to address the
       alternative arguments raised by the parties in their briefs. For the foregoing reasons,
       we affirm the circuit court’s judgment granting plaintiffs’ motion for summary
       judgment and denying defendants’ cross motions for summary judgment on the
       counts of plaintiffs’ complaint raising a pension-clause challenge to the elimination
       of the right to earn service credit for a union leave of absence. We find that the
       circuit court properly held that, with respect to participants who were already
       members on the effective date of Public Act 97-651, the denial of the future ability
       to earn service credit on leave of absence for labor organization employment
       violated the pension clause of the Illinois Constitution. We reverse the circuit
       court’s judgment dismissing the portions of plaintiffs’ complaint that alleged a
       violation of the pension clause of the Illinois Constitution related to Public Act
       97-651’s change in the law to deny the use of a union salary under section 8-226(c)
       or 11-215(c)(3) to calculate the “highest average annual salary.” We also reverse
       the circuit court’s rulings on the parties’ cross-motions for summary judgment that
       resulted from the circuit court’s construction of section 8-226(c)(3) to include
       defined contribution plans within the definition of “any pension plan.” We remand
       the cause to the circuit court of Cook County for further proceedings consistent




                                               - 24 ­
       with this opinion.3


¶ 66       Circuit court judgments affirmed in part and reversed in part.

¶ 67       Cause remanded.




           3
             Our holding striking down the specific provisions of Public Act 97-651 mentioned in this case
       of course applies only to the specific provisions discussed herein. The rest of the provisions of
       Public Act 97-651 are subject to principles of severability, as section 1-105 of the Pension Code
       specifically provides that “[t]he invalidity of any provision of this Code shall not affect the validity
       of the remainder of this Code.” 40 ILCS 5/1-105 (West 2012). Similarly, section 98 of Public Act
       97-651 provides that “[t]he provisions of this Act are severable under Section 1.31 of the Statute on
       Statutes.” Pub. Act 97-651, § 98 (eff. Jan. 5, 2012). We therefore make no ruling here on other
       provisions of Public Act 97-651, amending the Pension Code, that are not before us.




                                                       - 25 ­